DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a clocked error reporting device using a second clock signal from a second clocking device.  The claim limitation is not adequately supported by the written description because it may be interpreted as conflicting with the specification.  Fig. 1 of the specification shows the clocked error reporting device [FUSA error reporting device 140] receiving a clock from the clocking element 115.  Since only one clocking element is shown in first clock signal, with the second clock signal being absent in this figure.  In the embodiment of Fig. 2, FUSA error reporting device 240 receives a selected clock which may originate from either the clocking element 214 or second clocking element 235.  This embodiment also conflicts with the claim language because it discloses a selected clock signal provided to the clocked error reporting device is based on either the first or second clock signal, whereas the claim language indicates that the clocked error reporting device uses the clock signal in an unqualified manner, thereby suggesting direct or unconditional provision of the second clock to the error reporting device.  Claims 13 and 24 are rejected on the same basis.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the clock selection device” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior original recitation of a clock selection device in the claim or its parent.  An original recitation of a clock selection device is found in claim 2, which is not a parent claim to claim 10.  Claim 22 and 22 are rejected on the same basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo et al., U.S. Patent Application Publication No. 2007/0096782.
Regarding claim 1, Ngo discloses a system comprising an integrated circuit (IC) core [Fig. 1: processor 12], the IC core including: 
a first clocking element [Fig. 1: PLL clock generator 10; Fig. 2: PLL clock generator 10A] to generate a first clock signal [Fig. 2: VCO out] and a clock error detection signal [output from divider 28A to clock failure detect], the clock error detection signal indicating a failure in the first clocking element [para. 0019: “However, when clock failure detect 16 detects that the high-frequency clock or a signal derived from that clock has failed, the control signal is set by clock failure detect 16 to select…”]; and 
a clocked error reporting device [Fig. 1: clock failure detect 16] to generate a clock error event indication responsive to the clock error detection signal [Fig. 1: clock failure detect 16 output to selector S1 and PLL clock generator 10; Fig. 2: clock fail signal], the clocked error reporting device using a second clock signal from a second clocking element [Fig. 1: input received from processor logic 18; para. 0019: “Selector S1 is operated by a control signal provided by a clock failure detector 16 that receives inputs from one or more of PLL clock generator 10 and a signal point within processor logic 18 that represents a signal derived from the high-frequency output...  However, when clock failure detect 16 detects that the high-frequency clock or a signal derived from that clock has failed, the control signal is set by clock failure detect 16 to select the input reference clock Ref Clock provided by crystal oscillator 14 as the clock source1, providing fail-safe operation…”].
Regarding claim 2, Ngo discloses a clock selection device [Fig. 1: S1] to change a clock selection, responsive to the clock error detection signal [output from clock failure detect 16 to switch S1], from the first clock signal [PLL clock generator output] to the second clock signal generated by the second clocking element [RefClock from crystal oscillator 14].
Regarding claims 13, 14, 24, and 25, Ngo discloses the system of claims 1 and 2, and therefore also discloses the method executed by the claimed system, as well as the medium storing instructions for executing the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Rapeta et al., U.S. Patent Application Publication No. 2019/0052277.
Regarding claim 3, Ngo discloses the system of claim 1, but does not teach that the SoC includes an error handling device.
Rapeta discloses an SoC with an error handling device [Fig. 1: error handler 116], the error handling device to:
[para. 0032: “The base and derived clock check logic may then report clock errors like frequency, aging, clock lock, phase error, duty cycle, etc. to the safety island logic 101.”]; and 
generate a clock error handler indication as a function of the clock error event indication [Fig. 1: interrupt 104 and IO bus 108].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ngo and Rapeta by modifying Ngo to include an error handling device as disclosed by Rapeta, thereby receiving the clock error event indication [Ngo: clock failure detect 16 output] and generating a clock error handler indication [Rapeta: interrupt 104 and IO Bus 108].  Ngo and Rapeta both disclose systems for detecting clock errors. While Ngo’s system detects the error and performs a clock selection in response, Ngo fails to explicitly disclose that any further information about the error is communicated outside of the SoC.  Rapeta discloses an error handling device that receives a clock error event indication and generates output that is used to place the system in a sage state, and/or to relay information to an end user through various I/O devices [para. 0016].  Therefore, it would have been obvious to one of ordinary skill in the art to adapt Rapeta’s teachings to the system of Ngo based on Rapeta’s suggestion that the error handling device would enable placing the system into a safe state after a clock error and/or informing a user of the error state.
Regarding claim 4, Rapeta teaches that the clock error handler indication is a clock error interrupt request or a clock error message [para. 0016 and Fig. 1].
Regarding claim 5, Ngo teaches that the SoC includes the IC core [Fig. 1: processor 12 includes PLL clock generator and clock failure detect].
Regarding claim 12, Ngo teaches that the clocked error reporting device produces a select signal for the switch S1 to select a reference clock, wherein the reference clock is a lower frequency that the internal clock and therefore results in reduced power consumption [para. 0018: “The reference clock is generally a much lower frequency than the internal clock that operates the processor logic, and may be distributed to multiple processors and other components to provide for synchronization and/or to lower the cost and power consumed by clock generation and distribution.”].  Ngo therefore discloses a power management agent including the clocked error reporting device.
Regarding claims 15-17, Ngo and Rapeta disclose the system of claims 3-5, and therefore also disclose the method executed by the claimed system, as well as the medium storing instructions for executing the claimed method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are all directed towards systems that employ error detection in a clock circuit, the error detection used to either generate a signal that reports the error and/or a selection signal that is used to switch from the failed clock to a second clock:
Nakata, U.S. Patent Application Publication No. 2019/0147647, 
Davis, U.S. Patent Application Publication No. 2012/0105112,
Kaneko, U.S. Patent Application Publication No. 2019/0094902,
	Sanders et al., U.S. Patent Application Publication No. 2018/0121280,
	Bansal et al., U.S. Patent Application Publication No. 2017/0255223,
	Wojewoda et al., U.S. Patent Application Publication No. 2019/0114235.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When S1 selects RefClk, the signal from processing logic 18 “derived from the high frequency output” presumably also switches from a PLL-derived clock to a RefClk-derived clock, i.e., the “second clock signal”.